Reasons for Allowance


Claims 1, 4-5, 7-10, 12-14 and 16-25 are allowed.
Claims 2-3, 6, 11 and 15 are cancelled.

The allowance is granted based on the Supplemental Amendment, dated 8/27/2021, which appears on the record.  The Supplemental Amendment was in response to an interview conducted between the examiner and the applicant’s representative (See Attached Interview Summary).

Regarding independent claims 1, 10 and 19 and respective subsequent dependent claims (4-5, 7-9, 21-25), (12-14, 16-18) and (20), the best prior art of record fails to teach or render obvious, alone or in combination, “determining, by the SDN validation engine, a difference between the one or more proposed connections of the user-defined plan and the one or more actual connections by determining that a first proposed connection in the user- defined plan is missing from the one or more actual connections; generating, by the SDN validation engine, an updated plan including details of the first proposed connection that is missing from one or more of actual connections; and outputting, by the SDN validation engine, the updated plan”,  in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 10 and 19 are considered non-obvious. Since dependent claims (4-5, 7-9, 21-25), (12-14, 16-18) and (20) depend from claims 1, 10 and 19 respectively, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
9/10/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477